DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 07/24/2019.
Claims 1-20 present for examination.

Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:
Claim 5, line 2, “one or more factual statements” should read “the one or more factual statements”;
Claim 12, lines 1-2, “one or more factual statements” should read “the one or more factual statements”;
Claim 19, line 2, “one or more factual statements” should read “the one or more factual statements”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim limitation recites “the social media network” in line 2, which renders the claim vague and indefinite.  It is unclear whether “the social media network” referring to “a social media network” in claim 1, line 3, or “a social media network” in claim 6, line 2, or a different/distinct social media network.  Same rejection applies to claims 13 and 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash (US 2016/0014151 A1).
Regarding claim 1, Prakash discloses 
A computer-implemented method for detecting impersonation attempts in social media messaging, the computer-implemented method comprising:
	receiving, via a social media network, a message from a sender to a recipient (page 8, [0098], lines 14-16: a message is received from a sender/sender organization for a recipient/recipient organization);
	analyzing a content of the message to extract one or more factual statements from the message (page 8, [0098], lines 16-18: message characteristics are obtained by parsing the received message based on a predetermined message characteristic);
	analyzing a profile of the recipient to extract one or more facts from the profile (page 4, [0062]: recipient background information comprises information taken from an online social network, patterns, profiles, messages posted on the social network to the recipient or to others, message characteristics, message content or any information obtained or derived from such information; the information is obtained directly from online social networks or obtained and then stored for subsequent access);
	comparing each of the one or more factual statements to the one or more facts from the profile (page 8, [0098], lines 18-21: the message characteristics of the received message are compared with the message characteristics associated with the recipient/recipient organization);
	based on a determination that one of the one or more factual statements are verifiable by at least one of the one or more facts, assigning a likelihood score to the one of the one or more factual statements, wherein the likelihood score is based at least in part on an accessibility of the at least one of the one or more facts (page 8, [0098], lines 25-27: assign a weight of how much each characteristics should influence the likelihood that a new message is a phishing message);
	calculating a legitimacy score for the message based at least in part on the likelihood score of each verified factual statement from the message (page 8, [0098], lines 37-40: the results of the comparison are used to influence the likelihood of the received message by the recipient/recipient organization being a phishing message); and
	transmitting the legitimacy score and the message to the recipient (page 7, [0089]: forwarding the quarantined message to certain users and/or adding a certain text to the header or subject of quarantined email to mark them as suspect and/or outputting the quarantined message for viewing on a display device).

Regarding claim 6, Prakash discloses the computer-implemented method described in claim 1.  Prakash further discloses 
the profile is the profile of the recipient on a social media network other than the social media network (page 4, [0062]: recipient background information comprises information taken from an online social network, patterns, profiles, messages posted on the social network to the recipient or to others, message characteristics, message content or any information obtained or derived from such information; the information is obtained directly from online social networks).

Regarding claims 8 and 15, the limitations of claims 8 and 15 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.
	
	
Regarding claims 13 and 20, the limitations of claims 13 and 20 are rejected in the analysis of claim 6 above and these claims are rejected on that basis.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Traore et al. (US 2019/0109863 A1).
Regarding claim 3, Prakash discloses the computer-implemented method as described in claim 1.  Prakash does not explicitly disclose 
the accessibility of the at least one of the one or more facts is inversely related to a depth of the at least one of the one or more facts in the profile of the recipient.

However, Traore discloses 
the accessibility of the at least one of the one or more facts is inversely related to a depth of the at least one of the one or more facts in the profile of the recipient (page 3, [0039], lines 8-12: the global matching score and global risk score inversely proportional when a message is compared with a sender profile).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Traore to Prakash because Prakash discloses the message characteristics of the received message are compared with the message characteristics associated with the recipient/recipient organization and calculate likelihood that message is a phishing message (page 8, [0098]) and Traore further suggests score inversely proportional when a message is compared with a profile (page 4, [0031]).


Regarding claims 10 and 17, the limitations of claims 10 and 17 are rejected in the analysis of claim 3 above and these claims are rejected on that basis.
	
	
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Narayanswamy et al. (US 2017/0142043 A1), hereinafter Narayanswamy.
Regarding claim 5, Prakash discloses the computer-implemented method as described in claim 1.  Prakash does not explicitly disclose 
natural language processing is used to extract one or more factual statements from the message.

However, Narayanswamy discloses 
natural language processing is used to extract one or more factual statements from the message (page 4, [0031], lines 1-3: extracting facts from a plurality of messages based on natural language processing).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Narayanswamy to Prakash because Prakash discloses analyzing message (page 8, [0098]) and Narayanswamy further suggests to extract facts from message based on natural language processing (page 4, [0031]).
	One of ordinary skill in the art would be motivate to utilize the teachings of Narayanswamy in the Prakash system in order to get more accurate analysis.

Regarding claims 12 and 19, the limitations of claims 12 and 19 are rejected in the analysis of claim 5 above and these claims are rejected on that basis.

Allowable Subject Matter
Claims 2, 4, 7, 9, 11, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




Kaylee Huang
01/14/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447